Award reversed in so far as it makes restitution to the employer at the rate of fifteen dollars and thirty-nine cents a week, and matter remitted, with costs against the State Industrial Board, to be amended so as to allow such restitution at the rate of twenty-four dollars a week. (Workmen’s Comp. Law, § 25, as amd. by Laws of 1930, chap. 316; see, also, Jones v. Republic Light, Heat & Power Co., 230 App. Div. 745.) Van Kirk, P. J., Hinman, Rhodes and Crapser, JJ., concur; Hill, J., dissents and votes to affirm the award as made.